Citation Nr: 1744968	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a testicular disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

3.  Entitlement to an initial compensable rating for a cervical spine disability.

4.  Entitlement to an increased rating for a lumbar spine disability, rated at 10 percent for functional impairment of the lumbar spine and assigned separate 10 percent ratings for radiculopathy of each lower extremity from September 16, 2016.  


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to September 1978.  

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  The transcript of the hearing has been associated with the record.

The application to reopen the claim for service connection for a testicular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the hearing in October 2016, the Veteran informed the Board that he desired to withdraw his appeal for a compensable initial rating for a cervical spine disability. 

2.  A July 2007 decision denied the application to reopen the claim for service connection for a left knee disorder.  The evidence added to the record subsequent to the July 2007 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  The lumbar spine disability does not result in forward flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, spasm or guarding resulting in abnormal gait or spinal contour; neurological impairment prior to September 16, 2016, or worse than mild neurological impairment of either lower extremity from September 16, 2016.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to a compensable initial rating for a cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  New and material evidence to reopen the claim of entitlement to service connection for a left knee disorder has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for an increased initial rating for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59, 4.71a Diagnostic Code 5243, § 4.124 Diagnostic Code 8520 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).  At the October 2016 hearing, the Veteran expressed his desire to withdraw the appeal for a compensable initial rating or a cervical spine disability.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The record indicates that the record includes records from the Social Security Administration (SSA).  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  

The Veteran was provided examinations to determine the nature and severity of the lumbar spine disability, most recently in 2016.  The Board notes that the VA examination records do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

The Board notes that range of motion testing performed for the spine requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal. 

Application to Reopen 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

An application to reopen a claim for service connection for a left knee disorder was most recently denied in a July 2007 decision.  The applications to reopen, and initial denial of service connection in a January 1980 rating decision, were denied due to the absence of a diagnosis of a left knee disorder.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the January 2007 decision includes medical records and statements and testimony from the Veteran.  The evidence added to the record is cumulative of previously considered evidence, which already revealed the Veteran's history of in-service injury and symptoms affecting the left knee disorder during and since service.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim.  Notably, the record is still absent probative evidence of a current left knee disorder.  Although February 2008 magnetic resonance imaging showed findings that "raised the possibility" of iliotibial band syndrome and "hyperintensity that at most represented a grade 1 sprain," no diagnosis was rendered based on the MRI, a November 2011 VA examination revealed no current diagnosis, and the November 2011 VA examiner determined the Veteran had no residual of left knee contusion during service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2017).    

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59.  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2017); Johnson  v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the thoracolumbar spine are rated under a General Rating Formula (Formula).  38 C.F.R. § 4.71a.  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Formula provides for a separate rating for any associated objective neurologic impairment.  

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes having a longer duration during the 12 months period.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

Neuritis, which is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved.  VA regulations indicate that the maximum rating for neuritis of the sciatic nerve is the rating for "moderately severe incomplete paralysis" unless the neuritis is characterized by organic changes.  Furthermore, the regulations state that, if the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree of incomplete paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  Words such as "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2017).

Analysis

For historical purposes, it is noted that service connection was established for a lumbar spine disability by the RO in a December 2011 decision.  A 10 percent disability evaluation was assigned.  In January 2012, the Veteran filed a claim for an increased rating.  After consideration of 38 C.F.R. § 3.156(b) and the relevant evidence, the Board finds the December 2011 decision became final.  See Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005).  Notably, although the record includes medical evidence dated within a year of the December 2011 decision, this evidence is not material, in that it does not suggest entitlement to a higher evaluation.  

A November 2011 VA examination record reveals the Veteran's history of pain in the lower back that radiated to the legs and numbness in the legs after prolonged sitting.  He reported increased pain with stress and bending.  Range of motion was normal and pain-free, and there was no change in range of motion after repetition.  The examiner determined there was no functional limit due to the lumbar spine disability.  There was no localized tenderness, pain to palpation, guarding, or spasm.  Motor strength was full, and there was no atrophy.  Deep tendon reflexes and sensory exam were normal, and straight leg raise was negative.  Gait was normal.  The examiner determined there was no sign or symptom due to radiculopathy.  There was no intervertebral disc syndrome.  The Veteran reported constant use of a cane.  

An October 2012 VA examination record reveals the Veteran's history of left lower back pain that he estimated as 10/10.  He reported flares of increased pain that render him unable to walk, bend, or squat.  Range of motion testing revealed flexion to 90 degrees and extension, lateral flexion, and rotation to 30 or greater degrees.  There was no pain with flexion, lateral flexion, or rotation.  There was pain with extension beginning at 15 degrees.  There was no change in range of motion after repetition.  The examiner determined the Veteran did not have functional loss or impairment.  There was no localized tenderness, pain to palpation, guarding, or spasm.  Motor strength was full, and there was no atrophy.  Deep tendon reflexes and sensory exam were normal, and straight leg raise was negative.  Gait was normal.  The examiner determined there was no sign or symptom due to radiculopathy.  There was no intervertebral disc syndrome.  The Veteran reported use of a cane for support when he walks due to back pain.  The examiner determined the lumbar spine disability affected occupational functioning because of reported inability to stand or sit long and inability to squat.  

A September 2016 VA examination record reveals diagnosis of degenerative disc disease and sciatica of the lower extremities.  The record reveals the Veteran's history of pain that "now" radiated down the lower extremities with numbness and tingling in the left lower extremity.  He denied flares and did not report any functional loss or impairment.  Range of motion was painful but normal on testing, including after repetition.  There was no localized tenderness, pain on palpation, spasm, or guarding.  Motor strength was full, and sensation and deep tendon reflex were normal.  There was no atrophy.  There was positive straight leg raise bilaterally.  The Veteran reported moderate intermittent pain bilaterally and moderate paresthesias and/or dysesthesias and numbness in the left lower extremity.  The examiner determined there was involvement of the bilateral sciatic nerve that was of mild severity.  There was not intervertebral disc syndrome.  The Veteran reported occasional use of a cane for his hips, knees, and back.    

After review of the evidence, the Board finds a rating greater than 10 percent is not warranted at any point during the period of the claim for functional impairment.  There is no evidence, to include history, of incapacitating episodes, as defined by VA.  Range of motion testing consistently revealed forward flexion to greater than 60 degrees and combined range of motion to greater than 120 degrees, including after repetition, and although the record includes some history of low back spasm, clinical examination is always negative for spasm or guarding and there is no evidence of abnormal gait or spinal contour due to the lumbar spine disability.  

The Board acknowledges the Veteran's history in 2012 of flares that were associated with an inability to bend.  This is the only time the Veteran reports a history of flares and the only history of episodic prevention of function, and the record shows motion significantly beyond that contemplated by the higher rating.  The Board adds that treatment records dated do not corroborate the reported flares that prevent flexion or bend.  The Board finds the objective evidence overwhelmingly indicates that the lumbar spine disability does not warrant a higher rating based on functional impairment, and the Board finds the objective findings and treatment records are more probative than the Veteran's subjective history at the 2012 examination in determining the impairment associated with the lumbar spine disability.  Thus, the Board finds a schedular rating higher than 10 percent is not warranted for the functional impairment at any time.

The Board has considered whether there is any other schedular basis to assign a separate rating or a rating higher than 10 percent for radiculopathy of each lower extremity from September 16, 2016.  The Board finds a separate rating is not warranted prior to September 16, 2016.  Although there are histories of radicular pain and numbness in November 2011, the neurological findings are consistently normal with normal sensation, motor strength, and deep tendon reflexes.  The Board finds the evidence does not suggest the existence of even slight impairment of the right sciatic nerve or the left sciatic nerve prior to September 16, 2016, as necessary for a separate (compensable) rating.  

A rating higher than 10 percent is not warranted at any time from September 16, 2016, for either lower extremity.  The record does not suggest that the neurological impairment more nearly approximated the moderate severity required for a higher rating for either lower extremity.  The clinical evidence consistently reflects findings of normal strength, sensation, and deep tendon reflexes.  Furthermore, the sciatic nerve impairment was characterized as "mild" during the 2016 VA examination.  Thus, the Board finds the impairment more nearly approximates mild neurological impairment and, a schedular rating higher than 10 percent is not warranted for either lower extremity at any time from September 16, 2016.


ORDER

The appeal for a compensable initial rating for a cervical spine disability is dismissed.

As new and material evidence has not been received, reopening of the claim for service connection for a left knee disorder is denied.

An increased initial rating for a lumbar spine disability, rated at 10 percent for functional impairment of the lumbar spine and assigned separate 10 percent ratings for radiculopathy of each lower extremity from September 16, 2016, is denied.    


REMAND

The record indicates that the Veteran was being scheduled for an ultrasound of his scrotum in October 2016.  The results of the ultrasound could be relevant to the application to reopen: a basis for the previous denial of service connection is the lack of a diagnosed testicular disorder.  Thus, the Board finds updated VA treatment records are needed.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, notably those dated after November 21, 2016, including any ultrasound records.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


